PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/336,327
Filing Date: 25 Mar 2019
Appellant(s): Sauerteig et al.



__________________
Christian N. Schaefer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 7/27/2021 from which the appeal is taken have been modified.  The § 112(a) and (b) rejections have been withdrawn. The § 102/103 rejections over Toray (JP 2012/074402) are now § 103 rejections over Toray (JP 2012/074402) relying upon a previously articulated obviousness rationale. 
The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1, 5, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being obvious over Toray (JP 2012/074402 to Toray, the Office cites to provided English translation).
	Regarding Claim 1, 2, 5, and 13-15, Toray teaches:
a method for producing an electrode unit for a battery cell comprising a substance-to-substance bonding of a contact tabs 111 of a first electrode to a band-shaped first separator layer 101 and substance-to-substance bonding of a band-shaped second separator layer 102 to the contact tabs 111 to produce a band-shaped composite element wherein an active material layer 108 of the first electrode is surrounded by the first separator layer and by the second separator layer (Figs. 2 and 3, e.g. paras 0033-0035)
and arranging a plurality of plate-shaped segments of a second electrode 109 on the composite element (Fig. 3, paras 0033-0037) 
and performing a z-folding routine one or more times, wherein the separator(s) are folded back on themselves in a zigzag, with second electrode plates being placed on either side of the separators to form a stack (Fig. 3)

    PNG
    media_image2.png
    651
    477
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    754
    529
    media_image3.png
    Greyscale

Arguably, Toray teaches a “folding” which “exposes” a portion upstream of the folding after every fold for the placement of a second electrode, followed by an “arranging” of that electrode, which is subsequently folded again, and “exposing” a second portion upstream for a second electrode on the opposite side. Even if the claims were read more narrowly such that Toray were deemed not to read on the claims as written, however, it would have been obvious to one of ordinary skill in the art to perform Toray, it would nonetheless have been an obvious way to perform z-folding for a PHOSITA wishing to make the battery of Toray without an industrial-scale automated machine. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 5, Toray teaches:
wherein a strip-shaped first adhesive film is applied to the first separator layer, the contacts tabs are adhesively bonded to the first separator layer by means of said adhesive layer, and the second separator is adhesively bonded to the first separator layer by means of said adhesive layer (Fig. 2, para 0034)
	Regarding Claims 13-15, Toray teaches:
wherein the second separator 102 is bonded to the contact tabs and the first separator layer to produce the composite element (see adhesive layer shown in Fig. 2, see paras 0023-0024)
	Claims 11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Toray in view of Kim1 (US 2012/0196167 to Kim et al.).
	Regarding Claim 11, Toray teaches or renders obvious:
the elements of claim 1, see above
	Kim1 additionally renders obvious the use of the battery in a vehicle (see para 0002). Batteries are well-known vehicle components.
	Regarding Claims 19-21, Toray teaches:
wherein the second separator 102 is bonded to the contact tabs and the first separator layer to produce the composite element (see adhesive layer shown in Fig. 2, see paras 0023-0024)

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: the § 112(a) and (b) rejections, the § 102 anticipation rejections in view of Toray, and the § 103 rejections in view of Youm et al. 

(2) Response to Argument
Appellant’s arguments that the pending claims comply with the written description requirement and are not indefinite are not addressed here, since they are moot in view of the withdrawn § 112 rejections. 
Appellant argues that Toray “simply does not teach or suggest placing a second electrode, then folding the composite element back on itself to expose a portion of the composite element.” This is admitted. As discussed in the final rejection of 7/27/2021, however, Toray was held to either anticipate or render obvious the claimed steps (see pp. 9-10, amended for clarity and reproduced above). The process in Toray is adapted for industrial production, and Toray teaches an assembly line with a vertical composite element comprising two separators enclosed a first electrode. See e.g. Appellant’s figure on page 11 of the appeal brief, reproduced below, which is an accurate-enough figure for the process disclosed in Toray:

    PNG
    media_image4.png
    601
    682
    media_image4.png
    Greyscale

Toray teaches an automated version of z-folding, it would have been obvious to one of ordinary skill in the art to de-automate the z-folding process in order to produce only a limited number of batteries, or to manually work around the lack of an expensive industrial machine. Z-folding was a well-known technique with only a few possibilities. The second electrodes could be added before folding or after folding. Toray might be said to automate the process wherein the second electrodes are added before folding. But if one were to manually z-fold an electrode assembly, one could lay out the entire composite and add second electrodes before folding it up, or one could fold the composite back on itself, adding a second electrode after each fold on a top surface, as Appellant argues is disclosed in the instant specification, and as is depicted in the appeal brief with the title “The method disclosed by the Applicant” (at page 12). The second method would offer the advantages of requiring less space, since the electrode assembly, often comprising very many pairs of electrode, would not need to be laid out first in order to stack the second electrodes on top, but there are not many other possible ways of implementing a “Z-folding” process. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	In the argument that Toray does not disclose the claimed method, Appellant relies on the rhetorical force of words that do not appear in the specification as filed—in particular the word “expose” and its cognates. Appellant does not argue, for example, that Toray does not suggest placing a second electrode and then folding the composite back on itself to perform a Z-fold. Appellant relies on the force of the word “expose” instead. Several affidavits have been filed that (see affidavits filed 7/15/2021) averring that paragraph 0025 of the specification teaches the claimed “exposing” step despite not using that word explicitly. The final rejection of 7/27/2021 rejected the claim for lack of written description and indefiniteness. Those rejections are withdrawn here in view of the affidavits, 
According to an advantageous embodiment of the invention, during the third step, the composite element is folded in alternate directions between the segments of the first electrode. This operation is also known as "Z-folding". In the third step, the segments of the second electrode are then arranged alternately on the first separator layer and on the second separator layer of the composite element. The segments of the second electrode therefore abut against the first separator layer or against the second separator layer on both sides in each case.

Examiner points out here that this paragraph refers to an ill-described operation which the specification indicates is conventionally “known as ‘Z-folding’,” thereby implying that the method was already known in the art. The specification therefore seems to simply be describing a process already known in the art, which would explain the lack of detail and the resulting ambiguity. The affidavits appear to implicitly rely on the common knowledge in the art to argue that the “z-folding” described in instant paragraph 0025 inherently involves an “exposing.” The appeal brief, for example, resorts to inventing a context that is nowhere disclosed in the specification as filed in order to explain what is meant: beginning at the bottom of page 7 the brief imagines that the “z-folding routine can take place on a horizontal surface on which the composite element rests […].” This is not found in the instant specification, but is instead an indication of how much was already signified by the phrase “Z-folding” to one of ordinary skill in the art at the time of invention. Insofar as the sworn affidavits attest to the disclosure of an implied method in paragraph 0025 that would have been understood by a PHOSITA as including the claimed limitations which do not explicitly appear there, they rely on a background knowledge about what “Z-folding” meant in the art at the time of the invention. This is further evidence that the de-automation of Toray to adopt a manual Z-folding process which “fold[s] […] to expose” and then “arrange[s]” a segment of the second electrode on the top portion of the folded composite would have been obvious in the art as simply the manual implementation of well-known “Z-folding” processes. The obviousness rejections of the claims in view of Toray et al. should therefore be maintained.  
For the above reasons, it is believed that the rejections should be sustained.

/MICHAEL L DIGNAN/Examiner, Art Unit 1723         
                                                                                                                                                                                               Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723     

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.